  Case 3:19-cr-00155-DRD-CVR Document 23 Filed 03/19/19 Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF PUERTO RICO



 UNITED STATES OF AMERICA

                    Plaintiff

                       vs.                     Crim. No. 19-155 (DRD)

 HECTOR SANCHEZ-MORALES

                    Defendant




                      MOTION REQUESTING DISCOVERY



TO THE HONORABLE COURT:

       Comes now defendant, through the undersigned counsel, and respectfully

states and prays:

       1.     The indictment in this case charges the defendant with three offenses

involving a female identified only as “A.G.”, an adult female. Count Two – the

harboring charge - specifically alleges that “A.G.” is an alien who entered the

United States in violation of law.

       2.     On March 4, 2019 the undersigned requested via letter that the

government provide the defense with the identity of “A.G.” The letter explains

that the information is indispensable to honor Mr. Sánchez’ constitutional right to


                                         1
  Case 3:19-cr-00155-DRD-CVR Document 23 Filed 03/19/19 Page 2 of 6




present a defense. The information is also needed to guarantee defendant’s

constitutional right to due process. Moreover, as explained below, defendant is

also entitled to the information under the provisions of Brady v. Maryland, 373 U.S.

83 (1963), and subsequent Supreme Court case law.

       3.     On March 13, 2019 the defense followed up informally on the request

for information. The prosecution informed that it would not be providing the

defense with “A.G.’s” identity.

       4.     Having complied with the provisions of Local Rule 116 defendant

requests that this Honorable Court direct the government to provide the defense

with the identity and true identity of “A.G.”, the purported victim, so that Mr.

Sánchez may prepare his defense and be in a position to confront the government’s

evidence.

       5.     While pleading formalities have been relaxed, an indictment must

be a plain, concise and definite written statement of the essential facts constituting

the offense charged. Rule 7(c)(1) of the Federal Rules of Criminal Procedure. In

practice, the indictment usually provides the name of the alleged victim of the

offense. While failure to include a victim’s name will not invalidate an indictment,

the information is normally provided to the defense to enable him to investigate

and prepare a defense.




                                          2
    Case 3:19-cr-00155-DRD-CVR Document 23 Filed 03/19/19 Page 3 of 6




       6.     The Sixth Amendment to the Constitution guarantees the right of an

accused in a criminal case to be confronted with the witnesses against him and his

right to compulsory process. Davis v. Alaska, 415 U.S. 308, 315 (1974). In Davis the

Supreme Court held that the right of cross-examination was part of a defendant’s

right to confront the evidence against him. Accordingly, it found that defendant

had been denied his constitutional right of confrontation when his counsel was not

allowed to cross-examine the principal witness against him, a juvenile, in

connection with the contents of his juvenile file on the grounds that it was

protected under Alaska law. 1

       7.     In reaching its decision the Court cited Professor Wigmore’s

explanation that “The main and essential purpose of confrontation is to secure for

the opponent the opportunity of cross-examination. The opponent demands

confrontation, not for the idle purpose of gazing upon the witness, or being gazed

upon by him, but for the purpose for cross-examination, which cannot be had

except by the direct and personal putting of questions and obtaining immediate

answers (Citation omitted.) Davis, supra, p. 315-316.




1 The Supreme Court explained that the state’s public interest in protecting the
confidentiality of a juvenile offender’s record cannot require yielding of so vital a
constitutional right as the effective cross-examination of an adverse witness for
bias. Davis, 320.

                                         3
  Case 3:19-cr-00155-DRD-CVR Document 23 Filed 03/19/19 Page 4 of 6




       8.     The constitutional right to compulsory process includes a criminal

defendant’s right to the government’s assistance in compelling the attendance of

favorable witnesses at trial and the right to put before a jury evidence that might

influence the determination of guilt. Pennsylvania v. Ritchie, 480 U.S. 39, 56 (1987).

See, also U.S. v. Bagley, 473 U.S. 667 (1985), identifying as constitutional error “the

government’s failure to assist the defense by disclosing information that might

have been helpful in conducting the cross-examination.” Bagley, p. 678. In Ritchie,

the Supreme Court held that the trial court should have reviewed the files of the

Pennsylvania Children and Youth Services office to determine if they contained

information material to the defense of the accused.

       9.     Defendant’s need for the information requested is heightened by the

fact that aliens illegally entering the island commonly use false names instead of

their legal names. Apparently, this case is no exception. According to one of the

Reports of Investigation produced by the government defendant addressed the

purported victim as “Maria” hardly a name that would be associated with the

initials “A.G.”

       10.    The use of false names by the alleged victim and her extended

history as an illegal alien in Puerto Rico are also materials to which defendant is

entitled under Brady v. Maryland, supra. See also, Bagley, supra, which finds no

difference for Brady purposes between impeachment and exculpatory evidence.


                                          4
  Case 3:19-cr-00155-DRD-CVR Document 23 Filed 03/19/19 Page 5 of 6




       11.    In cross-examination the cross-examiner is permitted to delve into

the witness’ story to test the witness’ perception and memory, to discredit the

witness, expose bias and motivation for testifying. Davis, supra. Moreover,

according to the limited discovery provided by the government, in addition to the

discrepancy in the names she used, “A.G.” had lived in Puerto Rico illegally for 21

years before going back to the Dominican Republic. “A.G.’s” true identity and her

earlier contacts with immigration authorities are material to the harboring charges

against the defendant particularly when her truthfulness and motivation for

testifying may be called into question. The inquiry as to “A.G.’s” truthfulness and

motivations are proper grounds for impeachment and cross-examination. As such,

the information requested should be ordered disclosed to the defense.

       12.    Finally, defendant represents to the court that he has no interest in

publicly revealing the identity of “A.G.” The defense’s only interest is the

preparation of his defense. Therefore, the defense would not oppose that a

protective order be issued, if deemed necessary, barring the defense from publicly

revealing “A.G.’s” true identity.

       WHEREFORE, it is respectfully requested that this Honorable Court order

the government to provide the defendant the true identity of the person named as

“A.G.” in the indictment and criminal complaint.

       RESPECTFULLY SUBMITTED.


                                         5
Case 3:19-cr-00155-DRD-CVR Document 23 Filed 03/19/19 Page 6 of 6




   In San Juan, Puerto Rico, March 19, 2019.

                                     ERIC A. VOS, Esq.
                                     Federal Public Defender

                                     S/Victor P. Miranda-Corrada
                                     Víctor P. Miranda-Corrada, Esq.
                                     Assistant Federal Public Defender
                                     USDC-PR 201205
                                     241 F.D. Roosevelt Avenue
                                     San Juan, PR 00918-2305
                                     Phone No. (787) 281-2441
                                     Victor_Miranda@fd.org




                                    6
